Title: Thomas Jefferson’s Notes on his Account with Patrick Gibson, [ca. 22 May 1820]
From: Jefferson, Thomas
To: Gibson, Patrick


					
						
							
								ca. 22 May 1820
							
						
					
					
						
							a view of the quarterly balances
							
						
						
							  in favor of mr Gibson
							   
							in favor of Th:J.
						
						
							
							
							
							
							D 
							 c
							
							
						
						
							1814.
							July 
							
								1.
							
							  
							752.
							29
							
							1814.
							Jan.
							
								1.
							
							  
							1123.
							54
						
						
							1815.
							Apr.
							
								1.
							
							
							759.
							10
							
							1815.
							Jan.
							
								1.
							
							
							54.
							76
						
						
							
							
							
							
							
							
							
							Sep.
							
								1.
							
							
							196.
							76
						
						
							1816. 
							Feb.
							
								1.
							
							
							1611.
							92
							
							
						
						
							
							Sep.
							
								1.
							
							
							878.
							91
							
							
						
						
							1817.
							Jan.
							
								1.
							
							
							942.
							57
							
							
						
						
							
							Apr.
							
								1.
							
							
							56.
							13
							
							1817.
							July
							
								1.
							
							
							662.
							19
						
						
							
							Oct.
							
								1.
							
							
							53.
							87
							
							
						
						
							
							
							
							
							
							
							1818.
							Jan.
							
								1.
							
							
							81.
							02
						
						
							 1818.
							 July
							
								1.
							
							
							225.
							25
							
							
							Apr.
							
								1.
							
							
							1240.
							32
						
						
							
							
							
								10.
							
							
							375.
							25
							
							
						
						
							1819.
							Feb. 
							8.
							
							724.
							15
							
							
						
						
							
							May 
							10.
							
							349.
							83
							
							1819.
							June 
							
								23.
							
							
							1339.
							85
						
						
							
							Oct.
							
								1.
							
							
							572.
							75
							
							
							
							
							
							
						
						
							
							
							
							
							
							
							
						
						
							
							Dec.
							
								9.
							
							
							806.
							79
							
							1820. 
							Feb.
							
								22.
							
							
							109.
							57
						
						
							
							
							
							
							8108.
							41
							
							
							Mar.
							
								31.
							
							
							636.
							41
						
						
							
							
							
							
							
							
							
							May
							
								16.
							
							
							611.
							49
						
						
							
							
							
							
							
							
							
							
							
							
							6055.
							91
						
					
					sums of interest paid on mr G’s advances
					
						
							1816.
							Feb.
							
								1.
							
							26.26
						
						
							
							Aug.
							
								4.
							
							46.98
						
						
							
							Dec.
							
								31.
							
							26.21
						
						
							1817.
							Jan.
							
								17.
							
							3.40
						
						
							
							June 
							
								15.
							
							11.56
						
						
							1819.
							Feb.
							
								8.
							
							6.36
						
						
							
							May
							
								10.
							
							6.97
						
						
							
							Dec.
							
								9.
							
							8.86
						
						
							1820. 
							Feb.
							
								22.
							
							10.48
						
						
							
							
							
							147.08
						
					
				